Citation Nr: 1726944	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  10-32 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals, simple fracture, left fibula. 

2.  Entitlement to service connection for bilateral hearing loss. 
 
3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension. 
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant is a Veteran who served on active duty for more than 19 years, to November 1962.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008, rating decision of the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO). 

The issues of entitlement to a compensable evaluation for residuals, simple fracture, left fibula, and entitlement to service connection for bilateral hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed February 1968, decision, the RO denied service connection for hypertension.   

2.  The evidence received since the February 1968, decision, by itself, or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the underlying claim for service connection for hypertension.   


CONCLUSION OF LAW

1.  The February 1968, RO decision denying service connection for hypertension is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 19.129, 19.192 (2016).

2.  New and material evidence has not been received and the claim for service connection for hypertension is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist
	
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. New and Material Legal Criteria 

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA will reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

III. Facts and Analysis

In a February 1968 RO decision, the Veteran was denied service connection for hypertension.  STRs are silent for the treatment for, or diagnosis of, hypertension.  At the December 1967 examination, the Veteran was completely asymptomatic, although his blood pressure was 170/120, and he was diagnosed to have hypertension.   

VAMC treatment records have been added to the file, documenting hypertension.    A March 2000 entry indicates the Veteran's blood pressure was 140/90.  VAMC treatment records document treatment for hypertension, with the problem list documenting hypertension had been treated since October 2005.  None of these records contain evidence that raise a reasonable possibility of substantiating the claim.  There is no indication in these records that the Veteran's hypertension is related to his active duty. 

Based on the above evidence, the Board finds that new and material evidence has not been received to reopen the claim of service connection for hypertension.   While the treatment records are new, the evidence does not raise a reasonable possibility of substantiating the claim.  

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

There has been no evidence received since the February 1968, denial that raises the reasonable possibility of substantiating the claim.  Even if the claim were to be reopened, VA's duty to assist would not be triggered, as there is no indication the Veteran suffers from hypertension as a result of his time in service.  The reopening of the claim is not warranted. 


ORDER

The application to reopen the claim of service connection for hypertension is denied.  


REMAND

The Veteran had a VA examination in January 2011 that assessed the severity of his fibula condition, and an examination in August 2014, that evaluated his knee and lower leg conditions.  

The Board observes that a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158, (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The January 2011 and August 2014 examinations do not comply with Correia.  

Accordingly, the Veteran must be afforded a new VA joints examination.   

With regard to hearing loss, the Veteran underwent a VA examination in January 2011.  The examiner cited two audio tests available for review, from November 2005, and December 2008.  The Veteran reported a history of military noise exposure, specifically while doing underwater assigned tasks.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
80
80
110
110
LEFT
35
60
75
90
105

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 92 percent in the left ear.  He had right ear severe difficulty for communication purposes, and had left ear moderately severe difficulty for communication purposes.  He had good speech discrimination bilaterally.  The examiner indicated that as there was no information available for review with regard to the Veteran's hearing status prior, while, or soon after release of active duty, the issue of nexus could not be resolved without resort to mere speculation.  The reasons for this was not fully explained, nor did the examiner appear to consider the Veteran's in-service episode fungus in the left ear.  

Accordingly, the Board is of the opinion that further medical guidance is required.

In these circumstances, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain the nature and severity of his service-connected residuals, simple fracture, of the left fibula.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  

(a) Pursuant to the Court's holding in Correia the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If this cannot be accomplished, then the examiner should specifically indicate that such testing cannot be done.  

(b)  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

2. Contact the January 2011, VA audiology examiner for an addendum opinion.  If the 2011 examiner is unavailable, contact an appropriate qualified examiner.  The examiner should thoroughly review the Veteran's claims file.

Following a review of the claims file, the reviewing examiner is asked to offer an addendum opinion regarding the most likely cause of the Veteran's bilateral hearing loss, and if it was caused by an in-service disease or injury.  If it would be speculating to link it to service, the examiner should explain why that is the case, and include what facts would be necessarily present to render a non-speculative opinion.  The examiner should also discuss what role the ear fungus noted in service may have played in the development of the claimed disability, and the reasons for concluding so.  

If another examination is required, it should be scheduled.

3. After the development requested above has been completed, and after any additional development that is deemed appropriate, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


